DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II directed to claims 9-14 in the reply filed on 9/28/2021 is acknowledged.  The traversal is on the ground that the amendments to claim 15 render the Office’s restriction requirement of the combinations and subcombinations recited in Group II and Group III moot. Amended claim 15 requires that the shear-thickening material includes solid particles. This is not found persuasive because the combination recited in claims 15-20 does not require the particulars of the subcombination recited in claims 9-14. Specifically, the subcombiantion requires: a shear-thickening material comprising a suspension of solid particles in a fluid medium  wherein the suspension is formulated such that: a viscosity of the suspension increases as a shear force applied to the shoe press pad increases at; a noncritical shear force, the suspension has a first viscosity, wherein the suspension is flowable about a topography of the sole subassembly at the first viscosity; and at a critical shear force, the suspension has a second viscosity, wherein the suspension is structurally rigid within the topography of the sole subassembly at the second viscosity. The combination recited in claims 15-20 only requires the shear-thickening material includes a suspension of solid particles in a fluid medium. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 270170 C (hereinafter ‘170) which incorporates by reference DE 259987 C (hereinafter ‘987). 
	For claim 9, ‘170 discloses a shoe press pad for coupling a first sole element to a second sole element to form a sole subassembly (the base includes a container 1, which receives a filling b, page 1, lines 31-35 of ‘987), the shoe press pad comprising: 
a shear-thickening material comprising a suspension of solid particles in a fluid medium (the granular filling of the container comprises a liquid or semi-liquid, oily, fatty, or other suitable mix substances, first paragraph of ‘170), wherein the suspension is formulated such that: 
a viscosity of the suspension increases as a shear force applied to the shoe press pad increases at; a noncritical shear force, the suspension has a first viscosity, wherein the suspension is flowable about a topography of the sole subassembly at the first viscosity; and at a critical shear force, the suspension has a second viscosity, wherein the suspension is structurally rigid within the topography of the sole subassembly at the second viscosity (the work surface conforms to the shape of what is pressed against it, and the work piece is formed, whereupon with stronger pressure, as a result of the tension in the cover and in the filling granular materials, gives the pillow the texture of a rigid body, and is able to exert a significant, uniform pressure on the work piece at all points; wherein the enclosed mass can be easily moved in all directs by pressing on the cover until the ceiling has received sufficient tension to generate a higher pressure in the mass; lines 1-14 and 38-51 of ‘170). 

	For claim 10, ‘170 does not specifically disclose the shoe press pad of claim 9, wherein the viscosity of the suspension decreases as the shear force applied to the shoe press pad decreases, such that the suspension returns to the first viscosity in an absence of the critical shear force.  However, ‘170 does disclose the work surface conforms to the intended shape under strong pressure giving a rigid body texture (see discussion for claim 1 above). Therefore, one skilled in the art would understand that the recited limitation is an inherent characteristic of the shear-thickening material. 

	For claim 11, ‘170 does not specifically disclose the shoe press pad of claim 9, wherein a constitutive relation between the solid particles and the fluid medium of the suspension provides a suspension that this is flowable in an absence of an external pressure. However, ‘170 does disclose the granular filling of the container is a mixture with additives giving a lubricating effect and gives the mixture a dough-like consistency and allows the work piece support adapts to the surface of the work piece more quickly and easily (see para 1 of ,170). Therefore, one skilled in the art would understand that the recited limitation is an inherent characteristic of the shear-thickening material. 

For claim 13, ‘170 does not specifically disclose the shoe press pad of claim 9, wherein the noncritical shear force is below 20 kg/cm2. However, ‘170 does teach a base mixed with powdery or granular materials whose parts do not yield in itself, but only change their position in relation to one another under pressure. It would have been obvious to one having ordinary skill in the art before the effective filing wherein material selection of ‘170 would exhibit recited properties, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (See MPEP 2144.05). 

	For claim 14, ‘170 does not specifically disclose the shoe press pad of claim 9, wherein the critical shear force is at or above 20 kg/cm2. However, ‘170 does teach a base mixed with powdery or granular materials whose parts do not yield in itself, but only change their position in relation to one another under pressure. It would have been obvious to one having ordinary skill in the art before the effective filing wherein material selection of ‘170 would exhibit recited properties, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (See MPEP 2144.05). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over ‘170 in view of WO 03/003866 A1 to Bettiol (hereinafter “Bettiol”). 
	For claim 12, ‘170 does not specifically disclose the shoe press pad of claim 9 further comprising, an elastic bladder containing the shear-thickening material.  
	However, attention is directed to Bettiol teaching an analogous press pad support for holding a sole in a fixed position while an upper is applied to said sole under pressure (abstract of Bettiol). Specifically, Bettiol teaches a support 20 comprising a flexible envelope 21 with an elastic part 31 surrounding granules (see page 4 and figs. 3 and 4 of Bettiol). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein ‘170 would have been modified to comprise an elastic bladder containing the shear-thickening material for purposes of handleing and implementing the material to the intended locations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732